DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 16 are objected to because of the following informalities:
In Claim 4, it appears that the phrase 
“wherein the first input signal is 180 degrees out-of-phase with the second input signal” would be improved in clarity if it read as 
--wherein a first input signal at the first input port is 180 degrees out-of-phase with a second input signal at the second input port--.

In Claim 16 (line 3), it appears that the phrase “a first magnet-less ring circulator” should instead read as --the magnet-less ring circulator-- to better describe the relationship between the elements of claim 10 and claim 16.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Jungmaier et al. (US 2013/0050012 cited by applicant).
Jungmaier (e.g. Fig. 3E) teaches a device including: a full duplex communication system (e.g. the device has a receiver 312 and radar transmitter (not shown) and antenna 310 and separates transmit and received bi-directional signals at the same time, e.g. see [0027] and [0011]) comprising: a magnet-less ring circulator (302) comprising a set of ports (1p, 1n, 2, 3, 4) extending from 5a circumference of the magnet-less multi-port ring combiner, wherein the set of ports are positioned at ¼ wavelength increments around the circumference of the magnet-less multi-port ring combiner (e.g. see [0047]) (Claim 1); 
at least one input port (1p) and at least one receiver output port (3), and since the Jungmaier device is the same structurally as present claim 10 including having particular ¼ wavelength increments 5around a circumference of the magnet-less multi-port ring combiner the device would function the same such that at least one input port would experience destructive interference at the at least one receiver output port (3);
first and second input ports (1p, 1n) to receive differential inputs (306) (Claim 11);
and regarding Claim 20, receiving, at a first input port (1p), a first input signal (306, the first differential signal portion) within a particular 15frequency spectrum; receiving, at a second input port (1n), a second input signal (306, the other differential signal portion) within the particular frequency spectrum, wherein the first signal is 180 degree out-of-phase  with the second input signal (i.e. differential as taught by Jungmaier is 180 degrees difference); communicating the first input signal and the second input signal to the 20magnet-less ring circulator (the inputs are connected to the ring such that the differential signal is communicated to the ring); communicating a receiver signal (318 is a received signal communicated to the ring) to the magnet-less ring circulator; receiving, at a receiver output port (3), the receiver signal (318) within the particular frequency spectrum; broadcasting the first input signal and the second input signal from an 25emitter ( the radar transmitting a transmitted signal is signaled (316) to the antenna (310) for broadcast) that is in communication with the magnet-less ring circulator; and processing the receiver signal with a signal processing device (the receiver 312 processes the received signal) in communication with the magnet-less ring circulator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jungmaier et al. (US 2013/0050012 cited by applicant) in view of Khlat et al. (US 2015/0117281)
Jungmaier teaches a communications device as described above. However, Jungmaier does not appear to explicitly teach a hybrid coupler for producing the differential signals (1p,1n) as the inputs.
Khlat (e.g. Fig. 3A) teaches that a hybrid coupler can provide two outputs (102, 104) of 180 degrees phase difference from a single input (14) to feed inputs to another device (22) (e.g. see [0075]).
	It would have been considered obvious to one of ordinary skill in the art to have modified the Jungmaier device to have the differential inputs be provided by a hybrid coupler having a single input and two 180 degree shifted differential outputs of the hybrid (to be differential inputs for the ring) such as taught by Khlat, especially since Jungmaier is generically describing a differential input without any specific details for the structure to produce the differential signal and thus one of ordinary skill must look to known structures for providing a differential signal which Khlat provides a specific known structure thereby suggesting the obviousness of the modification.

Allowable Subject Matter
Claims 2-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jungmaier et al. (“Rat-Race based microstrip coupler with differential port to realize monostatic RF systems”) teaches a full duplex ring coupler system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843